DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2021 and 1/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements  being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al. (US 2015/0076951; IDS).
In claim 7, Lynch discloses a method (Fig. 1-7), comprising: additively manufacturing at least one electrical machine stator layer (134) including: a stator core portion (134) having a stator core shape (illustrated in Fig. 3) and made of a core material (126; [0031]); a plurality of conductive material portions (138); and an electrically insulative material (140) surrounding each conductive material portion to electrically isolate the plurality of conductive material portions (138) from each adjacent conductive material portion (138) and to isolate one or more of the conductive portions (138) from the core material (126).
In claim 8, Lynch discloses wherein additively manufacturing includes using a directed energy deposition system (Fig. 1) comprising a plurality of nozzles (22) connected to a plurality of build materials (26).
In claim 9, Lynch discloses further comprising controlling a proportion of the plurality of build materials (26) output from each nozzle (22) and an energy application setting (laser radiation; [0026]) during additive manufacturing to create the core material, the conductive material portions, and the insulative material ([0033]).
Allowable Subject Matter
Claims 1-6 and 15-20 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 1: “An electrical machine stator, comprising: a stator core having a stator core shape and made of a core material; a plurality of windings disposed in the stator core and made of a conductive material; and an insulative material surrounding the plurality of windings and configured to electrically insulate each winding from each other adjacent winding, and/or to insulate one or more of the windings from the stator core, wherein the insulative material is an amorphous metal.”
Claim 10: “wherein the insulative material is an amorphous metal.”
Claim 15: “An electrical machine lamination, comprising: a stator core portion having a stator core shape and made of a core material; a plurality of conductive portions disposed in the stator core portion and made of a conductive material; and an insulative material surrounding the plurality of conductive portions and configured to electrically insulate each conductive portion from each adjacent conductive portion, and/or to insulate each conductive portion from the stator core portion, wherein the insulative material is amorphous metal.”
Lynch et al. (US 2015/0076951; IDS) is identified as prior art most closely related to the claimed invention.
Lynch teaches (Fig. 1-7) an electrical machine lamination (134), comprising: a stator core portion (134) having a stator core shape and made of a core material (126); a plurality of conductive portions (138) disposed in the stator core portion (134) and made of a conductive material; and an insulative material (140) surrounding the plurality of conductive portions and configured to electrically insulate each conductive portion (138) from each adjacent conductive portion (138), and to insulate each conductive portion (138) from the stator core portion (134).
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 2017/0266728) teaches a system for performing additive manufacturing with a vacuum sealed environment.
Veronesi et al. (US 2014/0035423) teaches a method of making an electrical machine using a combination of additive manufacturing techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832